DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 28 June 2022 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1, 2, 4, 5, 8, 10-12, 14, 15, 18, 20
Claims cancelled: 3, 9, 13, 19
Claims added: none
Claims currently pending: 1, 2, 4-8, 10-12, 14-18, 20
Response to Arguments
Applicant presents a brief overview of Applicant's understanding of the current state of examination of the claims in section A, but does not present substantive arguments until section B.
Applicant first refers to newly amended claim limitations and argues, "Ram's distributed network is also a blockchain network, with the aforementioned nodes storing instances of a distributed ledger that provides a decentralized virtual machine operable to execute scripts or smart contracts" which Applicant argues causes Ram to not read on the newly amended claim language that specifies a blockchain network that is separate from a decentralized computing network for of computing nodes and initiator nodes. This argument is moot in view of the new grounds of rejection presented herein which were necessitated by said amendments to the claims.
Applicant argues secondly that "Ram's smart contract is task-specific, and cannot be invoked for different tasks with different task identifiers". This argument ignores the portion of the grounds of rejection invoking Peh that shows that splitting smart contract functionality into separate smart contracts: one for reward processing and one for task verification. This feature is rejected using a combination of references while Applicant has presented arguments with respect to a single reference (Ram). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues thirdly, that Ram performs a local solution verification without utilizing a "verifier smart contract" that is run by all blockchain nodes". However, as Ram states in Col. 9, Ll. 40, a "smart contract can be contained within a block of a distributed ledger" and in Col. 3, Ll. 1-5 "the smart contract can automatically award a portion of the staked payment token" that is performed on a "decentralized virtual machine operable to execute scripts or smart contracts" as taught in Col. 3, Ll. 6-18. That is, the smart contract is part of the "decentralized virtual machine" and as each machine on the distributed network maintains the ledger's blocks, the smart contract is performed on each of the machines. Thus, Ram reads on the claimed features of a "smart contract" that is run by all blockchain nodes.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-12, 18-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable Ram et al. (Pub. #: US 10,841,372 B1) in view of "Calling the Function of Another Contract in Solidity" by Bernard Peh from https://medium.com/@blockchain101/calling-the-function-of-another-contract-in-solidity-f9edfa921f4c (This Non-Patent Literature will herein be referred to as Peh) in view of Guim Bernat et al. (Pub. #: US 2021/0021431 A1).
Claims 1, 11, 20:
These claims are analogous with different representative embodiments; claim 1 is a method embodiment, claim 11 is a system embodiment, and claim 20 is a computer-readable medium embodiment. Ram teaches a computer system computer-readable media in at least Col. 11, Line 33 - Col. 12, Line 8 for performing the steps:
A computer-implemented method utilized by a task initiator node in a decentralized computing network for blockchain and smart contract-supported decentralized computation with on-chain solution verification, comprising: 
(Ram: Col. 11, Line 33 Col. 12, Line 8 with smart contract verification of work in at least Figure 4, and Col. 3, Ll. 51-67 on a distributed network in at least Col. 4, Ll. 54-58)
deploying, by the task initiator node, 
(Ram: The customer node is analogous to the "task initiator node" as described in Col. 3, Ll. 19-28 and Col. 4, Ll. 1-35, on a distributed network in at least Col. 4, Ll. 54-58)
registering, by the task initiator node, a computation task on a blockchain by invoking the reward smart contract on the blockchain, with an identifier for the computation task 
(Ram: Figure 5, Col. 2, Line 56 - Col. 3, Line 5, Ram teaches that processing tasks have identifiers in the smart contracts in at least Col. 6, Ll. 11-23)
assigning, by the task initiator node, the computation task to the edge computing node in the decentralized computing network by sending task information needed to complete the computation task from the task initiator node to the edge computing node through a peer-to-peer network connection between the task initiator node and the edge computing node;
(Ram: Ram teaches a technique of assigning computational tasks to nodes in a distributed network based on various criteria in at least Column 4, Ll. 1-35 and Col. 6, Line 60 - Col. 7, Line 28. Ram further makes clear that the "customer node" (i.e. the source of streaming video) can chose to provide the "processing task" which corresponds to the "task information" to an "edge computing node" in at least Col. 5, Ll. 37-59, in particular to switch "seeder nodes" which again correspond to an "edge computing node" in at least Col. 6, Ll. 4-10.)
downloading, by the task initiator node, a solution to the computation task from the blockchain, wherein the solution is computed and submitted to the reward smart contract by the edge computing node, 
(Ram: Col. 7, Ll. 29-43, Col. 9, Ll. 6-32, Col. 10, Ll. 23-30)
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the technique of splitting smart contract functionality into two separate contracts as taught by Peh to the block-chain-based task performance system of Ram. Motivation to do so comes from the desire to allow "code reusability" by "treating deployed contracts like libraries" (Peh: first paragraph).
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assigning of computational tasks to various nodes in a network that includes each node participating in the blockchain maintenance as taught by Ram with the method of having a two-tiered structure of a overlay manager level that contains a blockhain/distributed ledger and the edge nodes relying on the overlay manager level to maintain the blockchain as taught by Guim Bernat. Motivation to do so comes from both references pertaining to distributing computing tasks to nodes in a network with the database of transactions being recorded in a blockchain (Guim Bernat: 0085). 
Claims 4, 14:

(Ram: Figure 5, Col. 2, Line 56 - Col. 3, Line 5, Ram teaches that processing tasks have identifiers in the smart contracts in at least Col. 6, Ll. 11-23)
Claims 8, 18:
wherein the computation task is a first computation task, the edge computing node is a first edge computing node, the verifier smart contract is a first verifier smart contract, the solution is a first solution, and the reward is a first reward, the method further comprising:
registering, by the task initiator node, a second computation task on the blockchain by invoking the reward smart contract on the blockchain, with an identifier for the second computation task and an address to a second verifier smart contract, wherein the first computation task and the second computation task are not subtasks of a main computation task, and wherein the first verifier smart contract is different from the second verifier smart contract;
(Ram: Col. 11, Line 33 Col. 12, Line 8 with smart contract verification of work in at least Figure 4, and Col. 3, Ll. 51-67 on a distributed network in at least Col. 4, Ll. 54-58.)
assigning, by the task initiator node, the second computation task to a second edge computing node in the decentralized computing network by sending the second task information needed to complete the second computation task from the task initiator node to the second edge computing node through a second peer-to-peer network connection between the task initiator node and the second edge computing node,
(Ram: Col. 11, Line 33 Col. 12, Line 8 with smart contract verification of work in at least Figure 4, and Col. 3, Ll. 51-67 on a distributed network in at least Col. 4, Ll. 54-58)
downloading, by the task initiator node, a second solution to the second computation task from the blockchain, wherein the second solution is computed and submitted to the reward smart contract by the second edge computing node,
wherein the reward smart contract is executed by each of the plurality of guardian nodes to verify the second solution,
and wherein a second reward is transferred from the reward pool on the blockchain to the second edge computing node for computing the solution.
(Ram: Ram teaches a technique of assigning computational tasks to nodes in a distributed network based on various criteria in at least Column 4, Ll. 1-35 and Col. 6, Line 60 - Col. 7, Line 28. Ram further makes clear that the "customer node" (i.e. the source of streaming video) can chose to provide the "processing task" which corresponds to the "task information" to an "edge computing node" in at least Col. 5, Ll. 37-59, in particular to switch "seeder nodes" which again correspond to an "edge computing node" in at least Col. 6, Ll. 4-10.)
These limitations appear to be directed at utilizing a single reward smart contract for multiple tasks each with their own individual verifier contract. Ram teaches a reward smart contract for each task. Ram does not appear to specify re-using a single reward smart contract across multiple tasks and verifiers. However, Peh teaches a blockchain technique of calling an existing smart contract from another smart contract in the first several paragraphs and further teaches initializing the first smart contract with the address of the second smart contract in the first full paragraph on page 2.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the technique of splitting smart contract functionality into two separate contracts as taught by Peh to the block-chain-based task performance system of Ram. Motivation to do so comes from the desire to allow "code reusability" by "treating deployed contracts like libraries" (Peh: first paragraph).
Claim 10 and 19:
wherein the computation task is a first subtask of a larger computation task, the method further comprising: dividing the larger computation task into two or more subtasks including the first subtask; 
assigning, by the task imitator node, the two or more subtasks to two or more edge computing nodes, to compute two or more subtask solutions respectively; 
and assembling the two or more subtask solutions into the larger computation task's solution.
(Ram teaches a technique of assigning computational tasks to nodes in a distributed network based on various criteria in at least Column 4, Ll. 1-35 and Col. 6, Line 60 - Col. 7, Line 28. Ram further teaches assigning tasks to subnodes and collating the outputs before passing the overall output to the recipient node in at least Col. 8, Ll. 28-59. Examiner notes that the customer node can assign tasks to miner nodes as an alternative to using a master node in at least Col. 3, Ll. 34-50. Similarly, the collation of the solutions to subtasks can be performed by the customer node in at least Col. 4, Ll. 36-58)
Claim(s) 5-7, 15-17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Ram et al. (Pub. #: US 10,841,372 B1) in view of "Calling the Function of Another Contract in Solidity" by Bernard Peh from https://medium.com/@blockchain101/calling-the-function-of-another-contract-in-solidity-f9edfa921f4c (This Non-Patent Literature will herein be referred to as Peh) in view of Guim Bernat et al. (Pub. #: US 2021/0021431 A1) in view of Varilly et al. (WO 2020/216858 A1) (aka "Claesen").
Claims 5, 15:

wherein a zero-knowledge proof of the solution is provided by the edge computing node, and wherein the encrypted solution and the zero-knowledge proof of the solution are submitted to the smart contract.
(Ram: teaches a zero-knowledge proof of work in at least Col. 3, Ll. 51-67 and Col. 8, Ll. 38-59 with the proof submitted to a smart contract in at least Col. 9, Ll. 6-24)
Ram teaches a peer-to-peer network connection between the "customer node" (i.e., task initiator node) and "miner node" (i.e., edge computing node) in at least Col. 6, Ll. 4-48. Ram does not appear to specify that the connection between nodes is "secure" or that a solution is encrypted. However, Varilly teaches use of a secure connection between nodes in at least § 1.3 Public and secret key generation.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the technique of utilizing a secure connection between peer nodes in a blockchain proof-of-work after performing computational tasks a distributed network based as taught by Varilly to the blockchain-based distribution of computational tasks system of Ram. Motivation to do so comes from the desire to avoid disclosure of the solution to "unauthorized parties" (Varilly § 1.3 Public and secret key generation).
Claims 6, 16:
wherein the zero-knowledge proof is non-interactive.
(Ram: teaches a zero-knowledge proof of work in at least Col. 3, Ll. 51-67 and Col. 8, Ll. 38-59 with the proof submitted to a smart contract in at least Col. 9, Ll. 6-24 and makes explicit that the proof can be non-interactive in Col. 3, Line 54)
Claims 7, 17:

Ram teaches a task identifier in at least Figure 5 and Col. 6, Ll. 11-23. Ram does not appear to specify computing the identifier using a task hash function. However, Varilly teaches use of a hash function to create identifiers for data and smart contracts on a block-chain in at least page 22, Ll. 5-26.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the block-chain task identifier of Ram with the use of a hashing function to generate the identifier as taught by Varilly. Motivation to combine Ram and Varilly comes from the desire to avoid disclosure of the solution to "unauthorized parties" (Varilly § 1.3 Public and secret key generation).
Claim(s) 4-7, 14-17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Ram et al. (Pub. #: US 10,841,372 B1) in view of "Calling the Function of Another Contract in Solidity" by Bernard Peh from https://medium.com/@blockchain101/calling-the-function-of-another-contract-in-solidity-f9edfa921f4c (This Non-Patent Literature will herein be referred to as Peh) in view of Guim Bernat et al. (Pub. #: US 2021/0021431 A1) in view of Lee et al. (Pub. #: US 2021/0357387 A1).
Claims 2, 12:

Ram does not appear to specify using on-chain for solution verification when the solution is smaller than the threshold. However, Lee teaches a technique of deciding between on-chain and off-chain storage of data based upon the size of the data as compared to a threshold in at least 0043 and 0044.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the blockchain implementation as taught by Ram with the method of deciding to use on-chain storage based upon the size of the data to be stored on the chain as taught by Lee. Motivation comes from the desire to not exceed the limit of data storage on the blockchain (Lee: 0004).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688